Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 1 of 8




    Larimer County District, Larimer County Justice Center FILI'~! ID: DFF962a~48055D
  I 201 LaPorte Avenue, Suite 100                             CASE yUVIBER: 2020CV30399
   Fort Collins, CO 80521
   970-494-3500

  I EP RESORTS, INC., ML PROPERTIES LLC, M-SQUARED
    PROPERTIES, LLC,

  I Plaintiffs,

  I V.

   TRAVELERS CASUALTY INSURANCE COMPANY OF
   AMERICA,

   Defendant.

   Stewart W. Olive, Attorney Reg. #16134                              Case No.
   Daniel L. Sapienza, Attorney Reg. # 54589
   MARCH & OLIVE, LLC
   Attorneys for Plaintiff
   1312 South College Avenue
   Fort Collins, CO 80524
   Telephone: (970) 484-3990
   Fax: (970) 482-5719
   e-mail: ste~~,art,a~olivelaw, .coIIl
            dan(u~bmarchlai-,,,•.com                                   Courtroom


                                COMPI.AINT AND JURY DEIVIAND


        COMES NOW the Plaintiffs, by and through their attorneys undersigned, arid for their
  Complaint and Jury Demand states as follows:

                                            JURISDICTION

           Jurisdiction is conferred upon this Court by Article VI, Section 9 of the Constitution of
   the State of Colorado.

                                                VENUE
          Plaintiff EP Resorts, Inc., (EP) is a Colorado corporation in good standing with its
   principal place of business being located in Larimer County, Colorado.




                                                                                          EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 2 of 8




          PlaintiffML Properties, LLC, (ML) is a Colorado limited liability company in good
   standing with its principal place of business being located in Larimer County, Colorado.

          Plaintiff M-Squared Properties, LLC, (M-Squared) is a Colorado limited liability
   company in good standing with its principal place of business being located in Larimer County,
   Colorado.

          Defendant Travelers Casualty Insurance Company of America (Travelers,) is a
   Connecticut corporation registered to do business in the State of Colorado which conducts
   business in Larimer County, Colorado.

          Venue is proper in Larimer County pursuant to C.R.C.P. 98, because the causes of action
   occurred in Larimer County, Colorado.

                                   FACTS AND ALLEGATIONS

   1.     EP, ML, and M-Squared operate businesses in Estes Park, Colorado.

   2.     EP is a hospitality company whose business included the operation of Marys Lake Lodge
          (MLL) which included a restaurant, lounge, wedding venue, and banquet facility all of
          which are a part of the Marys Lake Lodge Hotel Condominiums (MLLHC.) MLLHC is
          common interest community as defined by the Colorado Common Ownership Interest
          Act, C.R.S. §§ 38-33.3-101, et seq. and includes condominiums consistent with the
          Colorado Condominium Ownership Act, C.R.S. §§ 38-33-101, et seq.

   3.     M-Squared is a property management company which operated as the rental property
          manager for the hotel condominium units in MLLHC.

          M-Squared was under contract with Marys Lake Lodge Combined Condominium Owners
          Association, Inc., (MLLCCOA) whereby M-Squared would act as the sole rental
          management company for the MLLCCOA from November 1, 2016 to September 30,
          2018. MLLCCOA is a common interest community as defined by the Colorado Common
          Ownership Interest Act, C.R.S. §§ 38-33.3-101, et seq. and includes condominiums
          consistent with the Colorado Condominium Ownership Act, C.R.S. §§ 38-33-101, et seq.
          The contract allowed guests who rented units within the MLLCCOA access to the
          facilities located within MLL.

          ML is the owner of certain units within MLLHC and MLLCCOA.

          At all times pertinent hereto, EP, M-Squared, and ML have operated their businesses
          through the cash basis accounting method.

   7.     EP specialized in hosting wedding events and banquets. EP required its wedding clients
          to sign contracts for the upcoming events. The contracts provided for the payment by the

                                                  2




                                                                                       EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 3 of 8




         clients of the estimated costs of the event to be in the form of a deposit and two
         subsequent payments. The caricellation policy under the wedding contract provided that
         50% of the initial deposit would be refunded if a notice of cancellation was received 9
         months prior to the planned event date and no refunds would be issued after that date.
         The wedding contracts did include a clause that full refunds would be made in the event
         that MLL is closed due to an Act of God or War.

  8.     Based on the refund provisions of the wedding contracts, EP would consider the deposits
         and progress payments made under the wedding contracts as income when they were
         received. Since the deposits and progress payments under the wedding contracts were
         considered as income when made, EP paid federal and state income taxes on the deposits
         in the year in which the deposits and payments were received.

         M-Squared operated under similar contracts and refund policies as did EP. M-Squared
         also consider the deposits and progress payments made under rental agreements as
         income when they were received. Since the deposits and progress payments under the
         rental agreements were considered as income when made, M-Square paid federal and
         state income taxes on the deposits in the year in which the deposits and payments were
         received.

  10.    Travelers issued policy number 680-2C363327 (Policy) on or about August 2013, listing
         EP, ML, and M-Squared as named insureds.

   11.   The Policy is a Restaurant PAC policy, family-style, which contains Business Owners
         Coverage.

   12.   The Policy includes coverage for lost business income equal to "Actual loss for 12
         consecutive months."

   13.   The Policy includes a provision that the amount of business loss is detennined based on
         several factors including "Your financial records and accounting procedures: '

   14.   On or about June 23, 2018, a fire occurred in MLL (Fire.)

   15.   The Fire destroyed the MLL.

   16.   As a result of the Fire, EP was unable to use MLL for its business. EP was also forced to
         cancel previously scheduled wedding events and banquets and to refund the deposits and
         progress payments received under upcoming wedding contracts. EP was unable to book
         new wedding events and banquets due to the loss of the use of MLL. EP was unable to
         provide meal and bar services to other customers due to the loss of the use of MLL.

   17.   As a direct and proximate result of the Fire, EP has suffered substantial business losses
         for the 12 months between June 23, 2018 and June 22, 2019.




                                                                                        EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 4 of 8




  18.    The Fire deprived M-Squared of the ability to rent hotel units within the MLLHC. M-
         Squared was also forced to cancel previously scheduled rentals of hotel units within the
         MLL and to refund the deposits received for upcoming rentals of hotel units. M-Squared
         was unable to book new rentals of hotel units due to the loss of the use of MLL.

   19.   The Fire resulted in the MLLCCOA term'inating the contract with M-Square effective
         October 1. 2018 because M-Squared was no longer able to provide all the services and
         amenities listed in its contract with MLLCCOA due to the loss the use of MLL.

   20.   As a direct and proximate result of the Fire, M-Squared has suffered substantial business
         losses for the 12 months between June 23, 2018 and June 22, 2019.

   21.   EP and M-Squared submitted claims under the Policy to Defendant for lost business
         income based upon their cash-based accounting system.

   22.   Defendant paid portions of EP's and M-Squared's claims based upon Defendant's
         calculations_of the lost business income based upon the Defendant's application of an
         accrual system of accounting to EP's and M-Squared's financial records even though EP
         and M-Squared utilize cash-based accounting systems.for their Enancial records.

   23.   EP and M-Squared have repeatedly disputed Defendant's application of an accrual
         system of accounting to their claims based upon the language in the Policy that their
         losses should be determined in accordance with their own cash based fmancial records
         and accounting procedures.

   24.   EP and M-Squared have repeatedly notified Defendant that the delays in the payment of
         the undisputed portions of their lost business income claims was causing EP and M-
         Squared further financial hardships

   25.   Defendant has denied the balance of EP's and M-Squared's claims based in large part
         upon Defendant's position that the deposits and progress payments under the wedding
         contracts and rental agreements are not income when received pursuant to an accrual-
         based accounting system analysis even though EP and M-Squared have taken those into
         income and paid taxes on the same in the year that they were received.

   26.   As a result of Defendant's position regarding the application of the accrual accounting
         system to EP's and M-Squared's claims, the payments of those undisputed portions of
         EP's and M-Squared's lost business claims were unreasonably delayed.
   27.   Defendant has refused to make adequate payment to EP and M-Squared as was required
         under the Policy.

   28.. Defendant's refusal to make adequate payment to EP and M-Squared was made without a
          reasonable basis in fact or law.


                                                  4




                                                                                       EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 5 of 8




  29.    Defendant's refusal to make adequate payment to EP and M-Squared was made in bad
         faith and for the purpose of denying the benefits of contract for lost business income
         coverage under the Policy.

  30. . Defendant's refusal to make adequate payment to EP and M-Square was an unlawful
          attempt to force EP and M-Squared to accept less money than the amount due under the
          Policy.

  31.    Defendant's position denying the balance of EP's and M-Squared's clairins is
         unreasonable and in breach of the terms of the Policy.

   32.   Defendant owed EP and M-Squared the following duties, among others: (a) a duty to
         honor the insurance contract for the entire duration of the Policy; (b) a duty to conduct a
         prompt, reasonable and diligent investigation of the facts of the case to determine the
         validity of the claims made by EP and M-Squared against Defendant; (c) a duty to
         evaluate the EP's and M-Squared's claims fairly; (d) a duty to attempt in good faith to
         effectuate a prompt, fair and equitable settlement of a claim where liability is reasonably
         clear; (e) a duty to act promptly and reasonably in settling the claim; (f) a duty not to
         reject a reasonable and fair offer of settlement; (g) a duty not to put its insureds through
         unnecessary litigation; (h) a duty not to put its insureds' assets at risk; (i) a duty to refrain
         from actions that would injure the EP's and M-Squared's insured ability to obtain the
         benefits of the insurance contract; and (j) a duty of good faith and fair dealing.

   33.   EP and M-Squared allege that Defendant breached its duties owed to EP and M-Squared
         by, among other things: (a) failing to honor the Policy; (b) failing to conduct a prompt,
         reasonable and diligent investigation of the claims made against Defendant; (c) failing to
         evaluate the claim fairly; (d) failing to tender the balance of the claims; (e) delaying the
         payment of the undisputed portions of the claims; (f) failing to attempt in good faith to
         effectuate a prompt, fair and equitable settlement of the claims; (g) not making
         reasonable settlement offers to * offer the claims; (h) failing to accept reasonable and
         fair offers of settlement; (i) putting its insureds, EP and M-Squared, through unnecessary
         litigation; and (j) failing to pay any reasonable portion of the insurance coverage to
         Plaintiffs herein.

   34.   As a direct and approximate result of Defendant's breaches of its duties that it owed to
         EP and M-Squared, EP and M-Squared have been deprived of the benefits to which they
         were entitled and for which they bargained in the insurance contract, and were forced to
         incur expenses to obtain the benefits to which they were otherwise entitled and Plaintiffs
         have otherwise been damaged in amounts to be determined at trial.

   35.   Defendant's actions herein constitute bad faith insurance practices.

   36.   Plaintiffs have been required to engage the services of attorneys, and, accordingly, have
         incunred attorneys' fees and costs to bring this action.

                                                     5




                                                                                              EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 6 of 8




                                    FIRST CLAIM FOR RELIEF
                                       (Breach of Contract)

  37.     Plaintiffs incorporate the allegations contained in paragraphs 1-36 above, and further
          allege as follows:

  38.     The Policy is a valid and existing insurance policy between P-laintiffs and Defendant.

  39.     Plaintiffs performed or were excused from performance under the Policy.

  40.     Defendant breached the Policy by delaying payment of the undisputed portion of EP's
          and M-Squared's claims.

  41.     Defendant breached the Policy by denying payment of the balance of EP's and M-
          Squared's claims.

   42.    As a direct and proximate result of Defendant's breaches, EP and M-Squared have
          suffered actual damages including, but not limited to: lost business income, incidental
          and consequential damages, expert consultant fees, attorney fees and costs, and such
          other and further damages as may be proven at trial.

       WHEREFORE, Plaintiffs hereby request that the Court enter judgment in their favor and
   against Defendant in such amount as will fully compensate them for their contract damages,
   including, but not limited to: lost business income, incidental and consequential damages, expert
   consultant fees, attorney fees and costs, and such other and further relief as the Court may deem
   proper in these premises.

                                   SECOND CLAIM FOR RELEIF
                                     (Common Law Bad Faith)

   43.    Plaintiffs incorporate the allegations contained in paragraphs 1-42 above, and further
          allege as follows:

   44.    EP and M-Squared have suffered actual damages and losses as a direct and proximate
          result of Defendant's pattern of conduct in delaying and denying.,their claims.

   45.    Defendant acted unreasonably in delaying and denying payment of EP's and M-
          Squared's claims.

   46.    Defendant knew that its conduct and position in delaying and denying EP's and M-
          Squared's claims were unreasonable.

   47.    Defendant owed Plaintiffs the duty of good faith and fair dealing.


                                                   ~:~



                                                                                         EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 7 of 8




  48.    Defendant breached its duty of good faith and fair dealing by unreasonably delaying
         payment and denying payment when it knew its delay and denial was unreasonable.

  49.    Defendant acted with reckless disregard to the fact its conduct and position in delaying
         and denying EP's and M-Squared's claims were unreasonable when it took the position
         that the accrual system of accounting applied to EP's and M-Squared's claims when it
         knew that EP and M-Squared utilize a cash-based system of accounting for their financial
         records.

  50.    Defendant's conduct imposition regarding the application of the accrual system of
         accounting to EP's and M-Squared's claims is without a reasonable basis when it had
         knowledge that EP and M-Squared utilized a cash basis system accounting.

  51.    Defendant was deliberately indifferent in taking the position regarding the application of
         an accrual system accounting to the claims in this matter when it had knowledge that EP
         and M-Squared utilized a cash basis system of accounting.

  52.    Defendant's unreasonable conduct and position were the direct and proximate causes of
         EP's and M-Squared's damages and losses.

     WHEREFORE, Plaintiffs hereby request that the Court enter judgment in their favor and
  against Defendant in such amount as will fully compensate them for their common law bad faith
  damages, including, but not limited to: lost business income, incidental and consequential
  damages, expert consultant fees, attorney fees and costs, and such other and further relief as the
  Court may deem proper in these premises.

                                    THIRD CLAIM FOR RELIEF
                     (Violation of Colo. Rev. Stat. §§ 10-3-1115 and 10-3-1116)

  53.    Plaintiffs incorporate the allegations contained in paragraphs 1-52 above, and further
         allege as follows:

  54.    Plaintiffs are first party claimants under the Policy.

  55.    Section 10-3-1115(1)(a) C.R.S., provides that a person engaged in the business of
         insurance shall not unreasonably delay or deny payment of a claim for benefits owed to
         or on behalf of any first-parry claimant.

  56.    Defendant delayed and denied payment of benefits owed under the Policy to EP and M-
         Squared.

  57.    Defendant's delay and denial of the payments of the benefits owed under the Policy to EP
         and M-Squared was without a reasonable basis.


                                                    7




                                                                                         EXHIBIT A
Case 1:21-cv-00281-STV Document 1-1 Filed 01/28/21 USDC Colorado Page 8 of 8




  58.      Defendant's conduct violated the requirements of §10-3-1115(1)(a) C.R.S.

  59.      Defendant's conduct in violation of the requirements of §10-3-1115(1)(a) C.R.S., entitles
           the Plaintiff s to the remedies set forth in §10-3-1116(1) C.R.S.

  60.      Section 10-3-1116(1) C.R.S., provides a first-party claimant as defined in §10-3-1115
           C.R.S., whose claim for payment of benefits has been unreasonably delayed or denied
           may bring an action in a district court to recover reasonable attorney fees and court costs
           and two times the covered benefit.

  61.      EP and M-Squared have suffered damages and losses as a result of Defendant's delay and
           denial of payment of benefits owed to them under the Policy.

  62.      Plaintiffs have been required to engage the services of attorneys, and, accordingly, have
           incurred attorneys' fees and costs to bring this action.

      WHEREFORE, Plaintiffs hereby request that the Court enter judgment in their favor and
  against Defendant in such amount as will fully compensate them for their bad faith damages and
  the remedies provided by statute, including, but not limited to: lost business income, incidental
  and consequential damages, two times the amount of their claims, expert consultant fees,
  attorney fees and costs, and such other and further relief as the Court may deem proper in these
  premises.

                                             JURY DEMAND

           Plaintiffs hereby demand that all issues of fact be tried to a jury.

        Dated this 17th day of June, 2020.

   MARCH & OLIVE, LLC
   Original Signature on File




   /S      Stewart W. Olive
           Attorney at Law


   Plaintiffs' address:
   2625 Mary's Lake Road
   Estes Park, CO 80517




                                                                                            EXHIBIT A
